Citation Nr: 0202279	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  01-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).  That decision denied entitlement to an annual 
clothing allowance.  

A videoconference hearing was scheduled to be held in January 
2002 before a Member of the Board, but the veteran failed to 
report for that hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
veteran has effectively withdrawn his request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d).   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's clothing allowance claim has been obtained.

2.  There is no evidence that, due to a service-connected 
disorder, the veteran wears a prosthesis or an orthopedic 
appliance that tends to wear out clothing.

3.  There is no evidence that, due to a service-connected 
disorder, the veteran uses a medication that causes 
irreparable damage to his outergarments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 1991 & Supp 2001); 38 
C.F.R. § 3.810 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the decision, the statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulation in 
the SOC.  The basic elements for establishing entitlement to 
a clothing allowance have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  Therefore, the Board finds that 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran declined a hearing.  The claims file 
contains the veteran's treatment records.  Also, the RO 
contacted the VAMC for an opinion regarding the issue on 
appeal.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The provisions of 38 U.S.C.A. § 1162, which govern the 
payment of clothing allowances by VA, stipulate that such 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that the Secretary determines tends to wear out or tear the 
veteran's clothing; or who uses medication which a physician 
has prescribed for a skin disability that is due to a 
service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's 
outergarments.  See also 38 C.F.R. § 3.810(a) (2001).

The veteran has previously established service connection for 
post-traumatic stress disorder, rated as 100 percent 
disabling, and tinea pedis and cruris, onychomycosis with 
multiple skin tags, axilla and groin, rated as 30 percent 
disabling.  The veteran also has nonservice-connected 
disabilities including hemiparesis of the left lower 
extremity due to a cerebrovascular accident.  

The evidence which is relevant to the claim includes the 
report of a skin examination conducted by the VA in February 
1997.  The report shows that the veteran said that he had 
itchy small blisters on his feet, and a skin rash on the 
groin, body, face and upper extremities which sometimes 
bleeds and gets infected.  In his history, it was noted that 
he had been given medications and creams to apply, but there 
was no mention in the report of these creams causing damage 
to his clothing.    

The evidence also includes VA treatment records such as a 
record dated in July 1997 which shows that the veteran 
reported having itching feet and was prescribed a cream and a 
solution.  

In an Application for Annual Clothing Allowance (VA Form 21-
8678) completed by the veteran in April 1997, he reported 
that the disability requiring the use of an appliance or 
medication was eczema.  He also reported that he used a shoe 
and leg brace, and a wheelchair.  

An Eligibility Determination for Clothing Allowance (VA Form 
21-8679) dated in January 1998 shows that a VA Medical Center 
reported that the records for this veteran did not establish 
that, because of a service-connected disability, he wore a 
prosthetic or orthopedic appliance which tended to wear out 
clothing or that, because of a service-connected skin 
condition, he used a medication that caused irreparable 
damage to his outergarments.  It was specifically noted that, 
according to the pharmacy, the creams that the veteran was 
receiving through the VA did not stain clothing.  

An Eligibility Determination for Clothing Allowance (VA Form 
21-8679) dated in January 2000 shows that a VA Medical Center 
again reported that the records for this veteran did not 
establish that, because of a service-connected disability, he 
wore a prosthetic or orthopedic appliance which tended to 
wear out clothing or that, because of a service-connected 
skin condition, he used a medication that caused irreparable 
damage to his outergarments.

In his notice of disagreement, the veteran reported that he 
disagreed with the decision on his clothing allowance because 
all of his clothing was torn on the left leg from wear due to 
a brace.  In July 2001, the veteran submitted photographs of 
the leg brace and a damaged pair of pants. 

After reviewing all of the evidence which is of record, the 
Board finds that in the instant case the record does not 
demonstrate that his outergarments are irreparably damaged as 
a result of using medication that was prescribed for 
treatment of his service-connected disabilities.  As noted 
above, the veteran is service-connected for a skin disorder, 
but the VA medical center has reported that the creams 
provided to him do not cause staining.  

The Board further finds that the record is also devoid of 
evidence that shows that because of a service-connected 
disability his clothing tends to wear out or tear as a result 
of the use of a prosthesis or an orthopedic appliance.  
Although the record demonstrates that the veteran's 
nonservice-connected hemiparesis of the left lower extremity 
due to a cerebrovascular accident requires the use of a brace 
which results in the accelerated wear of his clothing, this 
does not provide a basis for granting a clothing allowance 
under the applicable law and regulations as the clothing 
allowance is limited to situations involving a service-
connected disability.  In the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of expenses.  See Zimick v. West, 11 
Vet. App. 45, 50 (1998) citing Office of Personnel Management 
v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from 
the [Federal] Treasury "must be authorized by a statute").  
Accordingly, the Board concludes that the criteria for 
entitlement to an annual clothing allowance are not met. 38 
U.S.C.A. § 1162 (West 1991 & Supp 2001); 38 C.F.R. § 3.810 
(2001).


ORDER

Entitlement to an annual clothing allowance is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

